DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 10/16/2020 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner for searching the subject matter of Species II and III.  This is not found persuasive because the differences between Species II and III, in particular the casing extension portions, would require a further search in a different subgroup, mainly F04D29/522, thus comprising an undue search burden.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: “the current electronic devices” in Paragraph [0003], Lines 1-2 should read “current electronic devices”; “the silicon steel sheets” in Paragraph [0004], Line 2 should read “silicon steel sheets”; “enhance fan characteristics” in Paragraph [0005], Line 1 should read “enhanced fan characteristics”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 disclose the limitation “the magnetic element is…located corresponding to the stator structure”.  It is unclear what is meant by the magnetic element being located “corresponding to” the stator structure.
Claims 2-6 and 8-20 are rejected due to their dependence upon rejected independent Claims 1 and 7, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurita (US Publication No: 2010/0117468).
Regarding Claim 1: Kurita discloses a fan (Figure 1, No. 1).  The fan comprises a frame comprising a base (26, 28), a frame housing (30), and a plurality of static blades (19), wherein the frame housing comprises an outlet (500), the static blades are disposed around an outer periphery of the base and connect between the base and the frame .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita.
Regarding Claims 2-3: Kurita discloses the fan according to Claim 1; however, Kurita fails to disclose a number of the static blades being greater than or equal to 19 and a ratio of the number of the static blades to a number of the rotor blades being greater than or equal to 1.5.
Since the applicant has not disclosed that having the number of the static blades being greater than or equal to 19 and a ratio of the number of the static blades to a number of the rotor blades being greater than or equal to 1.5 solves any stated problem or is for any particular purpose above the fact that the blades enhance fan characteristics for increasing the heat dissipation efficiency thereof, and since it appears that the fan of Kurita would perform equally well with a number of static blades and a ratio of static blades to rotor blades as claimed by the applicant, it would have been an obvious matter of design choice to modify the fan of Kurita by utilizing the specific number of static blades and ratio of static blades to rotor blades as claimed for the purpose of enhancing fan characteristics for increasing the heat dissipation efficiency thereof.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita in view of Chang (US Patent No: 8,029,236).
Regarding Claim 4: Kurita discloses the fan according to Claim 1; however, Kurita fails to disclose a ratio of a height of the static blades to a height of the rotor blades being less than or equal to 0.5
Chang teaches a fan (Figure 2) comprising rotor blades (243) with a height (h2) and static blades (23) with a height (h1), wherein a ratio of a height of the static blades to a height of the rotor blades is less than 0.5 (Column 2, Lines 32-34; Column 3, Lines 35-37).
Before the effective date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the fan of Kurita with a ratio of a height of the static blades to a height of the rotor blades is less than 0.5, as taught by Chang, for the purpose of providing the fan with a heat dissipation having the best efficiency and usage rate of space (Column 3, Lines 37-38).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita and Chang as applied to claim 4 above, and further in view of Hwang (US Patent No: 8,007,232).
Regarding Claim 5: Kurita, as modified by Chang, discloses the fan according to Claim 4; however, Kurita fails to disclose the height of the static blades being greater than or equal to 8 mm.
Hwang teaches an impeller (Figure 1, No. 40) comprising blades (42), wherein the blades have a height equal to 8 mm (Column 3, Lines 6-8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the height of the static blades of the fan 
Regarding Claim 6: Kurita, as modified by Chang and Hwang, discloses the fan according to Claim 5, wherein a ratio of the distance to the height of the static blades being less than or equal to 0.5 (Hwang: Figure 4 – the distance between the outlet and ends of the static blades located adjacent to the outlet equals 0; therefore, the ratio of the distance to the height of the static blades equals 0, which is less than 0.5).

Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a fan comprising a frame, an impeller comprising a hub having a curved surface, wherein slopes of straight lines connecting any two points on the curved surface are not equal and the hub has at least an airflow opening, a plurality of rotor blades, and a plurality of guiding plates disposed around an inner periphery of the hub, wherein two ends of a frame housing of the frame disposed adjacent to the rotor blades having first and second curved portions, the curvatures of each portion being different, and an airflow entering the fan passes through the inlet, the first curved portion, the second curved portion, and the outlet sequentially.  Kurita discloses a fan comprising a frame, impeller, stator, and rotor structure; however, Kurita fails to disclose the hub having an airflow opening and guiding plates on its inner periphery and the frame having first and second  allowed.
Claims 8-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/MICHAEL L SEHN/Examiner, Art Unit 3745